 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                             SOUTHERN DISTRICT OF CALIFORNIA
 5
     UNITED STATES OF AMERICA,                        Case No. 21-cr-01571-W
 6
                                 Plaintiff,
 7
                                                      ORDER AND JUDGMENT
           v.
                                                      OF DISMISSAL WITHOUT
 8
                                                      PREJUDICE
     JOHANA PAOLA MELENDEZ,
 9

10                               Defendant.

11

12

13        Upon    motion    of    the   United   States   of   America      and   good   cause

14   appearing,   IT   IS   HEREBY ORDERED that       the    I nfo r mation   in the above-

15   entitled case     against     defendant     JOHANA PAOLA MELENDEZ         be dismissed

16   without prejudice.

17        IT IS SO ORDERED.

18

19   DATED: June 2,    2021.

20

21

22                                                HONORABL         'AS J. WHELAN
                                                  UNITED S          DISTRICT JU DGE
23

24

25

26

27

28
